UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4727


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Williams D. Quarles, Jr., District
Judge. (1:10-cr-00604-WDQ-1)


Submitted:   May 13, 2014                   Decided:   May 29, 2014


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Robin M. Earnest, LAW OFFICE OF ROBIN EARNEST, Riverdale,
Maryland, for Appellant.    Debra Lynn Dwyer, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jermaine Miller appeals his conviction and 134-month

sentence   imposed    following   the     entry   of   his   guilty   plea    to

possession with intent to distribute heroin, in violation of 21

U.S.C. § 841(b)(1)(C) (2012).         On appeal, Miller’s counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal but

questioning whether Miller’s sentence is reasonable.              Miller was

advised of his right to file a pro se supplemental brief but did

not file one.        Finding no meritorious grounds for appeal, we

affirm Miller’s conviction.          We dismiss Miller’s appeal of his

sentence for lack of jurisdiction.

           The sole question raised on appeal is whether Miller’s

sentence is reasonable. *     Miller entered his guilty plea pursuant

to Federal Rule of Criminal Procedure 11(c)(1)(C); therefore, we

lack jurisdiction to review the sentence imposed by the district

court.     The   federal   statute   governing     appellate    review   of   a

sentence limits the circumstances under which a defendant may

appeal a sentence to which he stipulated in a Rule 11(c)(1)(C)

plea agreement to claims that the district court imposed the

sentence “in violation of law . . . [or] as a result of an

     *
       We decline to sua sponte enforce Miller’s waiver of
appellate rights in the plea agreement.   See United States v.
Blick, 408 F.3d 162, 168 (4th Cir. 2005).



                                      2
incorrect application of the sentencing guidelines.”                    18 U.S.C.

§ 3742(a)(1)-(2), (c) (2006); United States v. Sanchez, 146 F.3d
796, 797 & n.1 (10th Cir. 1998) (concerning Rule 11(e)(1)(C),

predecessor provision to 11(c)(1)(C)).                 Here, Miller’s sentence

was less than the applicable statutory maximum, see 21 U.S.C.

§ 841(b)(1)(C), was not based upon the Sentencing Guidelines,

and was the sentence for which he had bargained.                      See United

States v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005) (“A

sentence imposed under a Rule 11(c)(1)(C) plea arises directly

from the agreement itself, not from the Guidelines.”).                      Thus,

review of his sentence is precluded by § 3742(c).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

The district court substantially complied with Federal Rule of

Criminal Procedure 11 in describing the rights that Miller was

waiving    by    entering   a   guilty   plea.      Miller    averred     that    he

understood those rights and that he was, in fact, guilty.                         He

did not move to withdraw that plea, and we find no plain error

in the court’s acceptance of his guilty plea.                See United States

v. Martinez, 277 F.3d 517, 524-32 (4th Cir. 2002).                   We therefore

affirm Miller’s conviction.          And, as explained above, we dismiss

Miller’s appeal of the sentence.

            This    Court   requires     that    counsel    inform    Miller,     in

writing,    of    his   right   to   petition    the    Supreme   Court   of     the

                                         3
United States for further review.      If Miller requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Miller.        We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                  4